Citation Nr: 0830602	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  05-38 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
seborrheic dermatitis.

2. Entitlement to service connection for scars on the neck 
and scalp.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1954 to 
January 1956.   

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
continued an evaluation for seborrheic dermatitis at 10 
percent and denied service connection for scars.  

The veteran alleges that he suffers from scars throughout his 
torso and particularly his buttocks, groin, armpits, and 
scalp.  The medical record supports that the veteran has been 
diagnosed with scarring on the neck and scalp that originated 
from lesions that occurred when the veteran was in military 
service.  As a result, this issue has been recharacterized to 
reflect this diagnosis.  

The veteran testified at a Decision Review Officer hearing 
held in February 2006.  


FINDINGS OF FACT

1. The veteran has dermatitis involving no more than 2 
percent of exposed areas and no more than 2 percent of the 
total body.

2. The veteran has scars on his neck and scalp from past skin 
lesions.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
seborrheic dermatitis has not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.118, Diagnostic 
Code 7806.  

2. The criteria for service connection for scars on the neck 
and scalp have been met.  38 U.S.C.A. § 1110, 1131, 1155,  
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2005.  The notification substantially 
complied with the specificity requirements of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claims and also notified the veteran to submit evidence 
showing that his disability had worsened.  However, VA's duty 
to notify the veteran of the information and evidence 
necessary to substantiate the claim has not been satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

The Board finds that any notice errors did not affect the 
essential fairness of the adjudication of the increased 
rating claim for dermatitis, as VA has obtained all relevant 
evidence, and as the appellant has demonstrated actual 
knowledge of what was necessary to substantiate the claim.  
Id.  Specifically, the veteran described at the February 2006 
hearing the duration and severity of his dermatitis.  In 
August 2008 his representative cited the regulation governing 
application of the rating schedule, C.F.R. § 4.21, and the 
regulation discussing inadequate examinations, § 4.70.  These 
actions indicate actual knowledge of the right to submit 
additional evidence and of the availability of additional 
process regarding the effect of the dermatitis.  He also has 
shown he has a general understanding of the diagnostic 
criteria for dermatitis.  He is represented by a service 
organization representative who is presumed to have knowledge 
of VA law and to have shared this knowledge with the veteran.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006).  As both 
actual knowledge of the veteran's procedural rights and the 
evidence necessary to substantiate the claim have been 
demonstrated, and he has had a meaningful opportunity to 
participate in the development of his claim, no prejudice to 
the veteran will result from proceeding with adjudication 
without additional notice or process.  

Given the favorable outcome noted below regarding the 
veteran's claim for service connection for scarring, no 
conceivable prejudice to the veteran could result from the 
adjudication of that issue.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of the veteran's dermatitis and scarring.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

I. Increased rating for seborrheic dermatitis

The RO granted service connection for dermatitis in November 
1975, assigning a 10 percent rating effective May 6, 1974.  
The veteran contends that his dermatitis currently presents a 
greater degree of impairment than the current 10 percent 
rating.  

In the February 2006 Decision Review Officer hearing, the 
veteran indicated that his dermatitis causes scaling and 
pimpling on the back of his head and neck.  He further 
testified that all of his front hair and eyebrows are gone.  
He testified that he itches almost daily and pimpling will 
occur for a few days.  He noted that he is not currently 
being treated for dermatitis, but he will use ointments for 
the itching and the rashes that he gets from the VA and a 
private physician.  He also noted that he suffers from active 
lesions on his legs that he thinks are related to the 
dermatitis as well.  However, he had no active lesions on the 
head and neck at the time of the hearing.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

Under Diagnostic Code 7806, a 0 percent rating is warranted 
for dermatitis when the condition involves less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected, and; no more than topical therapy required 
during the past 12- month period.  A 10 percent rating 
requires involvement of at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  A 30 percent 
rating requires involvement of 20 to 40 percent of the entire 
body or of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period. 38 C.F.R. § 
4.118, DC 7806.


The claimant underwent a VA examination in August 2005, and 
the VA doctor reviewed the veteran's claim file.  The doctor 
indicated that the only medication the veteran was using was 
a natural medication that he saw on television.  The doctor 
noted that the veteran had a prescription for Triamcinolone 
acetonide that was unrelated to his dermatitis.  Upon 
physical examination, the doctor found no acute lesions on 
any part of the veteran's head, neck or torso.  There were 
pustules noted, and the examiner attributed any complaints of 
hair loss to normal male pattern baldness.  The doctor 
concluded that that the condition involved no more than 2 
percent of exposed areas and no more than 2 percent of the 
total body.

In March 2006 an examination at a VA medical center indicated 
that the veteran's skin had no suspicious lesions or 
infections.  

An April 2006 VA medical note indicates that the veteran had 
been treated for a skin infection on the last visit, but 
there was no indication that the claimant was experiencing 
any continued dermatitis symptoms.  

In May 2006 the veteran complained to VA examiners of 
recurrent staph infection, and the veteran noted an abscess 
or boil in the left groin.  The examiner told the veteran 
that he should work to keep any affected areas clean.  The 
examiner did not link this condition to the veteran's 
dermatitis.  

In June 2006, a VA examiner noted no suspicious lesions or 
rashes upon physical examination of the veteran's skin.  

In August 2006 a VA examiner indicated that the veteran had 
sensitive skin that reacted to multiple soaps and deodorants, 
and noted a history of treatment of staph infections with 
antibiotics.  The veteran indicated that his boils would go 
away and he reacted to many different antibiotics.  The 
veteran had no active boils on his body, but he complained of 
itchiness on the scrotum and legs and boils that prevented 
hair growth on the scalp.  

A December 2006 physical examination by a VA examiner found 
no new lesions, bruises, or rashes.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating for 
dermatitis is not warranted.

II. Service connection for scars

The veteran claims that he has suffered disfiguring scars 
from his service connected dermatitis.  He asserts that he 
has deep pitted scars, lesions, and boils throughout his 
torso and particularly his buttocks, groin, armpits, and 
scalp.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's DD-Form 214 shows he served on active duty from 
January 1954 to January 1956.  He is credited with 2 years of 
active service, and he received the National Service Defense 
Medal.  

Service medical records do not reference the veteran 
suffering from any scarring.  

A VA dermatology examination performed in September 1974 
revealed small pitting scars scattered across the scalp.  The 
doctor noted that while on active duty in 1954 and 1956 the 
veteran developed dermatitis primary to the scalp, which was 
presumably linked to the scalp scarring.  

A September 1975 consultation note from a VA hospital 
indicated that the claimant had scaling and follicular 
pustules which healed and left depressed scars.  The note 
continued that this condition began while the veteran was in 
the army.  

In March 1976 a consultation note from a VA hospital stated 
that the veteran had suffered from many scalp problems.  Upon 
physical examination, the doctor indicated the veteran 
suffered from numerous old scars.  

In March 2005 progress notes from a VA medical center noted 
that the claimant had a scar on the anterior aspect of the 
neck.  

The August 2005 VA examination revealed a few very small, 
flat, irregular scars over the top of his scalp and some 
depressed scars over the posterior neck, which were 
attributed to various skin lesions over the years.  The 
doctor continued that onset has been since the military 
service through the years as the lesions have healed.  He 
concluded that the scars were constant, but required no 
treatment.  

Given the veteran's service connected dermatitis with skin 
lesions and various medical opinions linking scarring from 
the lesions to the veteran's dermatitis, service connection 
for scars is warranted.  Gilbert v. Derwinski, 1 Vet. App. at 
57-58.






ORDER

1. Entitlement to an evaluation in excess of 10 percent for 
seborrheic dermatitis is denied.

2. Entitlement to service connection for scars 
recharacterized as scars on the neck and scalp is granted.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


